Upon defendant’s appeal, judgment reversed upon the law and new trial granted, with costs to abide the event. We think that plaintiff cannot maintain this action to enforce an attorney’s lien without bringing in his former client, the defendant Nelson, by service of summons personally or by publication. (Oishei v. Pennsylvania R. R. Co., 101 App. Div. 473; Oishei v. Pennsylvania R. R. Co., 117 id. 110; affd., 191 N. Y. 544; Oishei v. Metropolitan Street Railway Co., No. 1, 110 App. Div. 709.) Upon plaintiff’s appeal, we think the learned trial justice had power to reduce plaintiff’s claim, and the appeal is dismissed, without costs. Kelly, P. J., Manning, Young, Kapper. and Lazansky, JJ., concur.